Title: To Benjamin Franklin from Thomas McKean, 20 October 1781
From: McKean, Thomas
To: Franklin, Benjamin


Sir,
Philadelphia October 20th. 1781.—
Inclosed you will receive a letter from Congress to his most Christian Majesty.
As it contains a general answer to his dispatches by Lt. Colo. Laurens, and informs him, that we have charged our Minister plenipotentiary at Versailles to render more particular acknowledgements for his zeal for the reestablishment of peace upon principles coinciding with the liberty and sovereignty of the United States, and for the important succours lately administered to our necessities, we must call your attention to this subject.
We cannot transmit, at present, any intelligence concerning our arrangements. Imediately on their completion you shall be furnished with a copy of them.—
I have the honor to be, with the utmost regard, Sir, Your most obedient & most humble Servant
Tho M: Kean President
His Excellency Doctor Franklin
